PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 11,154,474
Issue Date: 26 Oct 2021
Application No. 16/280,112
Monroe, Manus B.
Filing or 371(c) Date: 20 Feb 2019
Attorney Docket No. MONROE.001.CIP

:
:
:	DECISION ON PETITION
:
:
:


In re Application No. 16/974,374			:
Monroe, Manus B.					:
Filing or 371(c) Date:  2 Sep 2021			:
Attorney Docket No. MONROE.001.CIP.DIV	:


This is a decision on the “PETITION UNDER 37 C.F.R. § 1.53(b) and/or § 1.182,” filed on October 17, 2021 and supplemented on January 29, 2022 in Application No. 16/280,112.

The petition will be treated under 37 CFR 1.182.

On September 2, 2021, applicant filed a divisional application via Express Mail service, using label no. EJ 335 889 262 US. The submission included a specification, a set of claims, an abstract, an application data sheet including a benefit claim to Application No. 16/280,112, an inventor’s declaration, a preliminary amendment and a CERTIFICATE OF MAILING BY “EXPRESS MAIL”.  However, applicant identified parent application, Application No. 16/280,112, on the preliminary amendment and the itemized CERTIFICATE OF MAILING BY “EXPRESS MAIL”.  As a result of this error, the divisional application and all papers in Express Mail Package No. EJ 335 889 262 US were placed in parent Application No. 16/280,112. The examiner of record considered the September 2, 2021 preliminary amendment as a Rule 312 amendment in Application No. 16/280,112 and mailed a Response to Rule 312 Communication on September 23, 2021. 

Petitioner requests the Office remove the divisional application filed September 2, 2021 from Application No. 16/280,112, accord those papers the status as a separate application by placing them in a new file wrapper, and assign a new application number with a filing date as of the date those papers were received in the Office (i.e., September 2, 2021).  Petitioner also requests that the Office retract the “Response to Rule 312 Communication”, mailed September 23, 2021.

Relief under 37 CFR 1.182 is granted to the extent indicated below.

It is clear applicant intended to file a divisional application on September 2, 2021, but due to the listing of the parent application as an identifier on two documents filed on that date, the papers were matched with the parent application. Based on the facts and circumstances particular to this case, the Office accepts the application as a separate divisional application. The Office will transfer the application and related papers submitted on September 2, 2021, from the file of Application No. 16/280,112 and place them in newly created Application No. 16/974,374. The Office will accord Application No. 16/974,374 a filing date of September 2, 2021.1 It is noted that the relief granted by this decision is specific to this application and should not be relied upon by applicant should applicant find himself under similar circumstances. 

As for retraction of the Response to Rule 312 Communication, mailed September 23, 2021: The Rule 312 Communication was issued due to the improper identifier listed on the September 2, 2021 preliminary amendment. Although the September 2, 2021 preliminary amendment will not be visible in the file after the above-discussed transfer, the Office took action in response to it (i.e. a printer rush and its response), and those documents should stay visible in the file.  Since those documents will be on the record, the Response to Rule 312 Communication that prompted the Office to take these actions should also remain visible in the file so a future reader (i.e. a court) will understand what happened.  Accordingly, the Office will not retract the September 2, 2021 Response to Rule 312 Communication.

After the mailing of this decision, Application No. 16/280,112 will be referred to the Office of Patent Application to move the papers submitted on September 2, 2021 from Application No. 16/280,112 and place them in Application No. 16/974,374 as a divisional application of Application No. 16/280,112 with a filing date of September 2, 2021. OPAP will mail a filing receipt and any other necessary pre-examination notices in Application No. 16/974,374 in due course. Future correspondence relating to the divisional application should be directed to Application No. 16/974,374.

Telephone inquiries related to this decision should be directed to the undersigned at (571) 272-3230.
                                                       
/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 This decision only determines that applicant submitted adequate papers for obtaining a filing date. No position is espoused regarding whether there are missing papers or fees or papers that need correction. The Office of Patent Application Processing will make these determinations in the course of processing the application and notify applicant accordingly.